                                                                             FILED IN COURT
                                                                             ASHEVILLE, NC

                IN TFM UMTED STATES DISTRICT COURT       DEC - 2 2024
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA U.S. DISTRICT COURT
                         ASHEVILLE DIVISION           w. otsrntcr oF N.C'


                          DOCKET NO. I :20-CR-00071

LNITED STATES OF AMERICA
                                                 CONSENT ORDER AND
                                               JUDGMENT OF FORFEITURE

OSCAR MENDOZA-GARCIA


      WHEREAS, the defendant, OSCAR MENDOZA-GARCIA, has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal offenses under
which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
properfy traceable to such properfy; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. S 924(d) and 28 U.S.C. $ 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(l) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




   Case 1:20-cr-00071-MOC-WCM Document 16 Filed 12/02/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted rn
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the properly described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED TFIAT the following
property is forfeited to the United States:

           o   Revelation I I0, .22LR caliber rifle, with no visible serial numberl
               and
           .   Approximately sixty-one (61) rounds of .22LR caliber ammunition.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible propeft y.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. {i
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the vatidity of the
alleged interest.




   Case 1:20-cr-00071-MOC-WCM Document 16 Filed 12/02/20 Page 2 of 3
         Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
   the United States Attomey's Office is authorized to conduct any discovery needed
   to identifr, locate or dispose of the properfy, including depositions, interrogatories,
   requests for production of documents and to issue subpoenas, pursuant to Fed. R.
   Civ. P.45.

          Following the Court's disposition of all timely petitions filed, a final order of
   forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).lf no third
   party files a timely petition, this order shall become the final order and judgment of
   forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2),and the United States shall
   have clear title to the properfy and shall dispose of the properfy according to law.
   Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
   shall be final as to defendant upon filing.

   SO AGREED:



     {r<a,rrr\(   tLS^rr
fuJONATHAN D. LETZRING
   Assistant United States Attorney




        AR MENDOZA-GARCIA



   A,t,!r< %,\t*
   EMrL9rr,floNes
   Attorney for Defendant
                                               Signed:   ,/" ",., #ron

                                                                     TCALF
                                              United States         strate Judge
                                                                'of North Carolina




      Case 1:20-cr-00071-MOC-WCM Document 16 Filed 12/02/20 Page 3 of 3
